 

Ao 24513(Rev.05/15/2018)iudgmeminacriminaiPeuycase(Modined) § g gm § Das€ 1 ofl

 

UNITED STATES DISTRICT COURT NUV 2 0 2018
soUTHERN DISTRICT oF CALiFoRNIA

 

 

 

CLERK US D|STR|CT COUFiT
SOUTHEF%N DISYQ|CT OF CAL|FOHN|A

United States of America JUDGMENT ]NVA CRIMINAL CASE€DEF,U,TY

 

 

 

V (ForofrensesComminedonorAnerNovember1,1987) ' ' "”

Abel Rene Hen.el.a_TOn.eS Case Number: 3:18-mj-22771»LL

l\/Iarcus S. Bourassa
Dej%ndani ’s Atmrney

REGISTRATION NO. 02447508

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

[| Was found guilty to count(.s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Sectio_n Nature of Offense Count Number(s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

l:] The defendant has been found not guilty on count(s)
|X| Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
FIFTEEN (15) DAYS

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

l:| Court recommends defendant be deported/removed With relative, charged in case __

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, November 19, 2018
Date of lmposition of Sentence

/M/

Ho‘i\rdRABL'E Ro'BERr N. BLoCK
UNITED sTArEs MAGISTRATE JUDGE

3:18-mj_22771-LL

 

 

